internal_revenue_service department of the treasury number release date index numbers washington dc person to contact robert laudeman telephone number refer reply to cc intl br3-plr-115709-00 date date ty legend taxpayer country a business a taxable_year a taxable_year b taxable_year c date z dear this responds to your letter dated date and supplemental letter dated date requesting consent for taxpayer to revoke its election effective with taxpayer’s taxable_year c to use the safe_harbor method described in sec_1 2a c of the income_tax regulations in determining the amount of foreign_income_tax paid_or_accrued by taxpayer to country a the information submitted is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination taxpayer is a widely held and publicly traded domestic_corporation taxpayer is the common parent of an affiliated_group_of_corporations that join in the filing of a consolidated federal_income_tax return on a calendar_year basis the due_date for taxpayer’s taxable_year c consolidated federal_income_tax return including extensions was date z taxpayer and its affiliated companies are engaged in business a in country a taxpayer has made the following representations in connection with its ruling_request plr-115709-00 a taxpayer is a dual_capacity_taxpayer with respect to country a as that term is defined under sec_1_901-2 b taxpayer first filed a safe_harbor election with respect to country a qualifying levies for taxable_year a c taxpayer’s safe_harbor election with respect to its country a operations has continued in effect with respect to all qualifying levies of country a for each of the taxable years a through taxable_year b inclusive sec_1_901-2a permits dual capacity taxpayers to compute foreign tax_credits for qualifying levies of each foreign_country either by a facts and circumstances or safe_harbor method sec_1_901-2a describes the manner in which taxpayers may elect the safe_harbor method sec_1_901-2 provides that a member_of_an_affiliated_group that files a consolidated u s income_tax return may use the safe_harbor method only if the common parent has made the election on behalf of all members of the group to use the safe_harbor method with respect to that country sec_1_901-2a provides that an election to use the safe_harbor method that has been properly elected may not be revoked without the consent of the commissioner an application_for consent must be made not later than the 30th day before the due_date including extensions for the filing of the income_tax return for the first taxable_year for which the revocation is sought to be effective with some exceptions not applicable to this situation the commissioner may make his consent to any revocation conditioned upon adjustments being made in one or more taxable years so as to prevent the revocation from resulting in a distortion of the amount of any item relating to tax_liability in any taxable_year the commissioner will normally consent to a revocation under the circumstances described in sec_1_901-2a through vi if a safe_harbor election is revoked a subsequent election to apply the safe_harbor method for the same foreign_country may be made only with the commissioner’s consent sec_1_901-2a sec_1_901-2a provides that the commissioner will normally consent to a revocation of a safe_harbor election if the election has been in effect with respect to at least three taxable years prior to the taxable_year for which the revocation is to be effective based solely on the information and representations submitted taxpayer's application_for consent to revoke the safe_harbor election with respect to qualifying levies of country a was made not later than the 30th day before the federal_income_tax return_due_date including extensions for taxable_year c and taxpayer's safe plr-115709-00 harbor election has been in effect for more than three taxable years prior to taxable_year c sec_1_901-2a accordingly consent is granted to taxpayer to revoke its election to use the safe_harbor method described in sec_1_901-2a with respect to qualifying levies of country a effective for taxable_year c sec_1_901-2a no opinion was requested and none is expressed about whether based upon all relevant facts and circumstances the amount if any paid pursuant to a levy or levies imposed by country a is not an amount_paid in exchange for a specific_economic_benefit this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely anne o’connell devereaux assistant to the branch chief branch office of associate chief_counsel international cc
